DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed November 18, 2020, have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) are being considered by the examiner, and initial copied is attached herewith.

Drawings Objections
The drawings are objected to because it is unclear which surface (W) is indicated in figure 5(c).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “conveyance mechanism for conveying” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For the purpose of examination “conveyance mechanism” will be read as a “conveyor,” as prescribed by instant specification paragraph [0003] and figure 1.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “stacking mechanism for stacking” in claim 20, 21, and 22 .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For the purpose of examination “stacking mechanism” will be read as a “conveyor,” as prescribed of the instant application paragraph 0073.

Claim Rejections - 35 USC § 112
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: The disclosure does not enable one of ordinary skill in the art to practice the invention without the ability to “invert” the workpiece without losing suction on the surface of the workpiece. 
	As illustrated in figures, 1, 5(a) and 5(b)  of the drawings of the instant specification the workpiece surface (W) does not change its orientation with respect to the rotor 2. The surface of the workpiece, (W) faces away from rotor 2. However claim 20 and 21 would suggest “rotationally conveying the workpieces while inverting the workpieces.” It is unclear how the surfaces of the workpiece are being inverted and as to which surface is facing the stacking table.
	For the purpose of examination the surface facing away from the rotor is the same surface facing the stacking table.

The term “making” in claim 21 is a relative term which renders the claim indefinite. The term “making” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how the stacking mechanism makes the surface of the workpiece.
	
Claim 22 recites the limitation " a stacking use stator" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 20-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Benner et al. (US3822008A).

Claim(s) 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benner et al. (US3822008A).
	As to claim 20, Benner discloses a stacking system for stacking sheet-shaped workpieces (Packaging machine for packaging a group of packets [Abstract], and figure 2 illustrates sheet-shaped packages).


    PNG
    media_image1.png
    786
    1411
    media_image1.png
    Greyscale

(Brenner Figure 2, annotated for illustration) 
comprising
	 a conveyance mechanism for conveying workpieces (conveyor 82, [C3L35-39]), 
	a stacking mechanism for stacking the workpieces (conveyor 86, [C3L40-46]), and 
	a placement mechanism for placing workpieces conveyed by the conveyance mechanism at the stacking mechanism, 
	said placement mechanism comprising a stator of a linear motor (Transfer wheel 90 is supported on a shaft 92, [C3L51-54]),  having a predetermined running rail (Transfer wheel (90), [C3L662-65]), a plurality of movers of a linear motor provided at the stator (Grippers (104), [C3L64-66]), pickup members provided at the movers (Suction Cups (124), [C4L38-40]) and picking up workpieces [C3L67-C4L2] see figure 2,
	 and a control part controlling the running of the movers on the stator (The groove (162) [C549-C6L4]), 
	said pickup members picking up workpieces conveyed from the conveyance mechanism, rotationally conveying the workpieces as the movers run along the running rail of the stator, then stacking the workpieces at the stacking mechanism (see Figure 2).
	It is noted a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  In claim 20, the intended use of  battery material for stacking is not given patentable weight.

	As to claim 21, the rejection of claim 20 is incorporated, Benner discloses each pickup member (suction cup (124)) rotationally conveys a workpiece (transfer wheel (90) while inverting the workpiece, then stacks the workpiece at the stacking mechanism (conveyor (86)), which is located at the opposite side from the surface of the workpiece at the pickup member side, face the stacking mechanism (see figure 2, where the workpiece face is facing away from the transfer wheel and facing the stacked table when stacked).

	As to claim 22,the rejection of claim 20 is incorporated, Benner discloses, predetermined running rail (transfer wheel (90), stacking tables on which the workpieces are stacked (conveyor (86)), and a control part (Groove 162)

	As to claim 23,the rejection of claim 22 is incorporated, Benner discloses each stacking table moves in the conveyance direction of the workpiece while synchronized with the conveyance action of the workpieces when workpieces are stacked by the pickup members [C4L10-21].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BART HORNSBY
Examiner
Art Unit 1728



/Maria Laios/Primary Examiner, Art Unit 1727